MANDERINO, Justice
(dissenting).
I dissent. As a definition of criminal conspiracy our Crimes Code, 18 Pa.C.S.A. § 903, provides:
“A person is guilty of conspiracy with another person or persons to commit a crime if with intent of promoting or facilitating its commission he:
(1) agrees with such other person or persons that they . . . will engage in conduct which constitutes such crime .
(2) agrees to aid ... in the planning or commission . . . or of an attempt or solicitation to commit such crime.” (Emphasis added.)
We have held that the nexus which renders all members of a criminal conspiracy responsible for the acts of any of its members is the unlawful agreement. Commonwealth v. Wilson, 449 Pa. 235, 296 A.2d 719 (1972).
From the record it appears that the prosecutions entire case is based on the inference to be drawn from the statement made by Richard Lemon, “Let’s go down there and see what’s happening.” It is not reasonable to assume that the defendant understood these words to imply that the group would avenge the injuries of Lemon’s sister. It is more probable that the group intended to protect Lemon’s sister from further injury.
*57I would hold that on the facts of this case the prosecution has failed to establish a common plan or understanding either explicit or implicit and accordingly would reverse the judgment.